Appeal by the State Liquor Authority from so much of a judgment of the Supreme Court, made in Westchester County on October 25, 1967 and entered in Putnam County on November 8, 1967, as substituted the penalty of a 14-day suspension of petitioner’s hotel liquor license in place of the Authority’s cancellation of the license. Judgment modified, on the law, by increasing the period of suspension to 90 days. As so modified, judgment affirmed, without costs. Reduction of the penalty from cancellation to suspension was warranted, but the period of suspension should have been fixed at 90 days. Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.